                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                            )
                                                    )      Case No. 1:19-cr-16
v.                                                  )
                                                    )      Judge Collier
DESMOND MCKEVIE                                     )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count Two of the two-

 count Indictment; (2) accept Defendant’s plea of guilty to Count Two of the Indictment; (3)

 adjudicate Defendant guilty of the charges set forth in Count Two of the Indictment; (4) defer a

 decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

 remain in custody until sentencing in this matter. (Doc. 33.) Neither party filed a timely

 objection to the report and recommendation. After reviewing the record, the Court agrees

 with the Magistrate Judge’s report and recommendation. Accordingly, the Court ACCEPTS

 and ADOPTS the Magistrate Judge’s report and recommendation (Doc. 33) pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count Two of the Indictment is

           GRANTED;

       (2) Defendant’s plea of guilty to Count Two of the Indictment is ACCEPTED;

       (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count Two of the

           Indictment;

       (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

           and
(5) Defendant SHALL REMAIN in custody until sentencing in this matter, which is

   scheduled to take place on April 22, 2020, at 2:00 p.m. before the undersigned.



SO ORDERED.

ENTER:

                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                       2
